DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  STEVEN B. KING, as Trustee of the Restated Trust of Denise Reale,
                           Appellant,

                                    v.

      SCOTT PORTMAN, RYAN COUGHLIN, SHERRY ZIMAND,
             DARLENE LISS, FRANK J. REALE, JR., and
     DEAN REALE, individuals, and KIMBERLY ANN COUGHLIN,
as Executrix/Personal Representative of the Estate of BARBARA MAYO,
                             Appellees.

                              No. 4D17-242

                          [February 15, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Marc H. Gold, Judge; L.T. Case No. PRC XX-XXXXXXX.

  Steven L. Brannock and Sarah C. Pellenbarg of Brannock &
Humphries, Tampa, for appellant.

  No appearance, for appellees.

PER CURIAM.

  Affirmed.

GERBER, C.J., GROSS and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.